Appeal from (1) a judgment of the Supreme Court, entered June 23, 1975 in Ulster County, upon a verdict rendered at a Trial Term in favor of plaintiff, and (2) an order of the same court which denied a motion by plaintiff to set aside the verdict. In this wrongful death action the decedent, an auto mechanic, aged 23, was survived by his mother, aged 47, his father, aged 44, a twin brother, a younger brother, aged 16 and a sister, aged 19. The decedent resided with his parents and contributed $20 per week to the support of the household. He had done this from the time he graduated from high school. Two other brothers did likewise until they married and left home. After a trial, solely on the issue of damages, the jury returned a verdict of $20,000, which included the sum of $4,066, the stipulated amount of the funeral expenses. A motion to set aside the verdict as inadequate was denied. This appeal ensued and the only question is the adequacy of the verdict. Damages in an action for wrongful death are the fair and just compensation for the pecuniary injuries resulting from the decedent’s death to the persons for whose benefit the action is brought. (EPTL 5-4.3.) While the instant verdict is modest in light of the present day value of the dollar, we are unable to say that it was so grossly inadequate as to shock judicial conscience or that there was not an adequate basis in the record for the verdict. Consequently, we should not disturb it. Judgment affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.